Citation Nr: 1526310	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability manifested by chronic headaches, variously diagnosed as migraine headaches, tension headaches, and muscle contraction headaches, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992, to include service in the Southwest Asia Theater of Operations from October 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2009 rating decision denied service connection for chronic headaches.  In September 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in January 2013.

In March 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of additional private medical records.  However, in a March 2015 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  



FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's chronic headache disability, variously diagnosed as migraine headaches, tension headaches, and muscle contraction headaches, was directly caused by service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a disability manifested by chronic headaches, variously diagnosed as migraine headaches, tension headaches, and muscle contraction headaches, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a disability manifested by headaches is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

The Veteran contends that his chronic headaches are due to undiagnosed illness or exposure to environmental hazards.  He reports that he started having headaches in 1992 after his discharge from service.  The evidence establishes that the Veteran served in Southwest Asia from October 1990 to May 1991, and therefore, he is a "Persian Gulf veteran" under 38 C.F.R. § 3.317 (2014).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Under 38 C.F.R. § 3.317, Persian Gulf veterans may receive compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  These illnesses are defined as conditions that by history, physical examination, and laboratory tests cannot be attributed to known clinical diagnoses.  38 C.F.R. § 3.317(a)(ii).   

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illnesses specifically include headache.  38 C.F.R. § 3.317(b)(1). 

VA and private medical records dated from April 2001 to July 2009 show that the Veteran received intermittent treatment for a headache disability that was variously diagnosed as chronic daily headaches, migraines without aura with chronic tension type headaches, tension headaches, sinus vs. cluster vs. migraine vs. muscle contracture headache, muscle contraction headaches, and persistent headaches with cervical pain.   

On VA examination in August 2009, the Veteran reported the date of onset of his headaches as 1992.  He stated that he had experienced headaches since he was in service, but clarified that his chronic daily headaches had increased in intensity and duration.  After examination, the VA examiner diagnosed the Veteran with chronic tension headaches and indicated that the problem associated with this diagnosis was "[h]eadaches due to gulf war service."  

At a November 2012 Gulf War General VA examination, the Veteran reported that he had a long history of headaches currently labeled as "chronic tension headaches" although he could not pinpoint when exactly they had begun because he had not taken note of them until the frequency increased.  He stated that the onset had been some time in 1992.  He indicated that he had initially self-treated his headaches because he considered them unremarkable, but that he had sought treatment later when the frequency, duration, and severity increased.  He currently experienced a constant headache which waxed and waned throughout the day and caused him to have to stay in bed 6 days a month.  His other symptoms included fatigue, muscular soreness, hyperhidrosis, periodic flushing, leg/foot cramps, cold hands and feet, and periodic "signing" breath.  The Veteran was noted to have a diagnosis of chronic tension headaches.  Additionally, the Veteran was found to have a diagnosis of fibromyalgia.  The findings, signs, or symptoms that were attributable to fibromyalgia included stiffness, fatigue, headache, depression, anxiety, and Raynaud's-like syndrome.  Other pertinent symptoms included headaches, hyperhidrosis, flushing, dizziness, and nausea.  The examiner determined that the Veteran met the criteria for fibromyalgia and noted that the Veteran's headaches had resisted conventional treatments to date.  He found that combined with negative diagnostic work-ups, competing etiologies had been eliminated, which left the possibility of headaches in association with fibromyalgia.    

An April 2014 rating decision granted service connection for fibromyalgia and assigned a 10 percent rating, effective January 23, 2013.  

On balance, the Board acknowledges the November 2012 VA examiner's finding that the medical evidence "left the possibility" that the Veteran had headaches which were associated with his fibromyalgia.  Additionally, the diagnostic criteria for rating fibromyalgia already contemplates headaches as one of the symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  However, the Board also notes that the Veteran received multiple diagnoses for a headache disability prior to being diagnosed with fibromyalgia at his November 2012 VA examination.  Indeed, the Veteran's headaches have been associated with known clinical diagnoses, including migraine headaches, tension headaches, and muscle contraction headaches.  Moreover, while the Veteran acknowledged at his March 2015 hearing that the onset of his headaches had not been during his period of service, the August 2009 VA examiner provided a link between the Veteran's headaches and his Gulf War service.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that it is reasonable to conclude that the evidence of record supports a finding that the Veteran's chronic headaches, variously diagnosed as migraine headaches, tension headaches, and muscle contraction headaches, were directly caused by his Gulf War service.     

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a disability manifested by chronic headaches have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a disability manifested by chronic headaches, variously diagnosed as migraine headaches, tension headaches, and muscle contraction headaches, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


